DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 2, 4-9, 15, 16, and 17 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 5, 7, 8, 10-13, 15, 16, and 17 have been amended, claims 18, 19, and 20 have been added to the claim set, and claims 2, 3, and 9 have been cancelled.  Thus, claims 1, 4-8, and 10-20 are presented for examination.

Allowable Subject Matter
Claims 1, 4-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Lee et al. [U.S. Patent Publication 2012/0169523], discloses the transmission of signals of different frequencies where said signal reflections are received (paragraph 0059) and the transmission of signals of different frequencies where said signal reflections are received (paragraph 0059).  The second most similar art of record, Maeda et al. [U.S. Patent Publication 2019/0276030], discloses an electronic controller unit having a memory (paragraph 0037) and an electronic controller unit having a memory (paragraph 0037) and said unit receiving information from a wave sensor thereby denoting its connection to said wave sensor (paragraph 0037).  However, no art of record discloses a third control scheme in which a transmission timing is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689